DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 recites “the protruding member is formed on an outer side surface of the lower portion or the upper portion and on the stepped surface”. The recitation seems to require at least two protruding members located on different surfaces of the rotating portion. However only a single protruding member is defined in claim 6. Therefore, it is unclear if the location of the protruding member is optional between either the lower portion, the upper portion or the stepped surface, or if the phrase “the protruding member” is intended to encompass multiple protruding members. Further, claim 7 recites “each contact portion”, however claim 7 depends from claim 6 which defines a singular contact portion. It is unclear if claim 7 is requiring multiple contact portions or is referring to the singular contact portion previously defined. Additionally, claim 7 recites “the receiving groove is formed on each contact portion”. It is unclear if claim 7 requires multiple receiving grooves corresponding to multiple contact portions or a singular receiving groove and singular contact portion. For the purposes of examination it will be interpreted that the terms “protruding member”, “contact portion” “receiving groove” are singular items.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. KR 101459271 (KR’271).

Regarding claim 1, KR’271 teaches a contact support body of a substrate spinning apparatus (abstract). KR’271 further teaches the support base 9 of the substrate spinning apparatus to which the contact support body 933 according to the present invention is mounted is provided with a rotary shaft 91 which rotates 91r by a motor M, And a supporting portion 93 coupled to the upper end of the rotary shaft 91 for horizontally rotating the substrate W. The contact support body 933 includes an inner support body 9331 formed of a plastic or a resin material having a relatively high hardness and a high strength and an inner support body 9331 surrounding the inner support body 9332 and having a lower hardness and a lower strength, And an outer support 9332 formed thereon (pages 2-3) (a substrate holder comprising: a rotating portion configured to rotate on a rotation axis). The contact support body 933 includes an inner support body 9331 formed of a plastic or a resin material having a relatively high hardness and a high strength and an inner support body 9331 surrounding the inner support body 9332 and having a lower hardness and a lower strength, And an outer support 9332 formed thereon (a supporting portion connected to the rotating portion to surround an outer surface of the rotating portion in a circumferential direction of the rotating portion) (page 3 see fig. 8-9). an O-ring is interposed between fastening screw 933x and the contact support body 933 when fastened and fixed. The O-ring (fastening portion) is set in a groove of the screw 933x (rotating portion) (page 3. See fig. 1 and 11). Therefore the groove of the screw for receiving the o-ring reads on a first fastening portion formed on the outer surface of the rotating portion and the o-ring reads on a second fastening portion formed on a contact surface of the supporting portion that contacts the rotating portion and configured to be fastened to the first fastening portion. The examiner notes that the claim limitation “a first/second fastening portion” does not require either portion to be a part of either the “rotating portion” or the “support portion”. Therefore, KR’271 teaches a substrate holder comprising: a rotating portion configured to rotate on a rotation axis; a supporting portion connected to the rotating portion to surround an outer surface of the rotating portion in a circumferential direction of the rotating portion; and a first fastening portion formed on the outer surface of the rotating portion, and a second fastening portion formed on a contact surface of the supporting portion that contacts the rotating portion and configured to be fastened to the first fastening portion.

Regarding claims 2-3, KR’271 teaches the substrate holder of claim 1. KR’271 further teaches the screw 933x has a top portion that is wider than the lower portion as shown in fig. 8. Therefore, KR’271 teaches wherein the rotating portion comprises a lower portion and an upper portion that are stepped with each other outwardly, wherein the lower portion and the upper portion have a stepped surface that is formed therebetween, with regard to claim 2 and wherein, based on a cross section parallel to the rotation axis, an outer surface of the lower portion and an outer surface of the upper portion are parallel to the rotation axis, and the stepped surface is perpendicular to the rotation axis, with regard to claim 3.

Regarding claims 4-5, KR’271 teaches the substrate holder of claim 2. KR’271 further teaches the O-ring is compressed between horizontal surfaces of the rotation portion and the support portion to connect the horizontal surfaces (see fig. 8 and 11). Therefore, KR’271 teaches wherein the first fastening portion is formed on the stepped surface, and the second fastening portion is formed on a contact portion of the supporting portion that contacts the stepped surface, with regard to claim 4 and wherein the first fastening portion is formed on an outer surface of the lower portion or the upper portion, and formed on a contact portion of the supporting portion that contacts the rotating portion on which the first fastening portion is formed, with regard to claim 5.

Regarding claim 6, KR’271 teaches the substrate holder of claim 2. KR’271 further teaches the O-ring is compressed between horizontal surfaces of the rotation portion and the support portion to connect the horizontal surfaces (see fig. 8 and 11). The O-ring reads on a protruding member since it is in contact with and extends above the contact surface of the support. The screw includes a groove which receives the O-ring (see fig. 8 and 11). Therefore, KR’271 further teaches wherein one of the first fastening portion and the second fastening portion comprises a protruding member protruding from a contact portion between the rotating portion and the supporting portion, and the other of the first fastening portion and the second fastening portion comprises a receiving groove recessed in the contact portion.

Regarding claim 9, KR’271 teaches the substrate holder of claim 6. KR’271 further teaches the protruding member includes an O-ring, as discussed above. An O-ring would have an annular or circular shape. Therefore, KR’271 further teaches wherein, based on a state observed from above, the protruding member and the receiving groove are in an annular form.

Regarding claim 10, KR’271 teaches the substrate holder of claim 1. KR’271 further teaches the edge of the substrate W is placed on the outer support and the substrate 9 is further moved (20d ') so that the edge of the substrate W contacts the lower surface of the downward slope 933s (77) so that the edge of the substrate is constantly rested in the groove (933a) located at a predetermined height at all times (page 4). Therefore, KR’271 further teaches wherein the supporting portion has a seating groove formed on an outer surface thereof, the seating portion on which an edge of a substrate is to be seated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR’271.

Regarding claim 7, KR’271 teaches the substrate holder of claim 6.

KR’271 does not teach that the receiving groove is formed in the support portion and the O-ring protrudes from a surface of the rotation portion such that the protruding member is formed on an outer side surface of the lower portion or the upper portion and on the stepped surface, and the receiving groove is formed on each contact portion of the supporting portion that contacts the outer surface of the rotating portion on which the protruding member is formed.

However, as discussed above, KR’271 teaches a protruding member, a contact portion and receiving groove are utilized to connect the rotation portion to the support portion. Modifying the location of these parts such that the receiving groove is formed in the support portion and the O-ring protrudes from a surface of the rotation portion would not have changed the operation of the support body/substrate support.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of KR’271 to include an adhesive is applied onto the contact portion between the rotating portion and the supporting portion, wherein the adhesive is received by the receiving groove because KR’271 teaches a protruding member, a contact portion and receiving groove are utilized to connect the rotation portion to the support portion and a claim which read on the prior art except with regard to the position of particular devices, were held unpatentable because shifting the position of equipment which would not have modified the operation of the device is held to be obvious, see MPEP 2144.04 VI.C.

Regarding claim 8, KR’271 teaches the substrate holder of claim 6.

KR’271 does not teach an adhesive is applied onto the contact portion between the rotating portion and the supporting portion, wherein the adhesive is received by the receiving groove.

However, KR’271 further teaches adhesives can be used in assembling the parts of the support and allows the parts of the support to be more firmly engaged with each other (para. 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of KR’271 to include an adhesive is applied onto the contact portion between the rotating portion and the supporting portion, wherein the adhesive is received by the receiving groove because KR’271 teaches adhesives can be used in assembling the parts of the support and allows the parts of the support to be more firmly engaged with each other and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).
	

Regarding claim 11, KR’271 teaches the substrate holder of claim 1.

KR’271 is silent about the hardness level of the rotation portion and specifically that the rotating potion comprises a first material, and the supporting portion comprises a second material having a level of hardness less than that of the first material.

However, KR’271 further teaches the contact support body 933 of the substrate spinning apparatus according to the present invention constructed as described above has the outer support 9332 which is in contact with the edge of the substrate and is made of a highly flexible material and has an inner support body 9331 Is made of a hard material having high hardness and high strength, such as plastic or resin, it is possible to maintain a high friction state between the edge of the substrate and the groove 933a of the outer support 9332, and at the same time, It is possible to effectively prevent the slip phenomenon at the substrate edge since the position and posture of the substrate 933a are not changed (page. 5). Therefore, KR’271 teaches that the outer portion of the support body should have a lower hardness that the interior components of the support body to maintain a high friction state between the edge of the substrate and the outer support, and at the same time, to effectively prevent the slip phenomenon at the substrate edge since the position and posture of the substrate are not changed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of KR’271 to include the rotating potion comprises a first material, and the supporting portion comprises a second material having a level of hardness less than that of the first material because KR’271 teaches it maintains a high friction state between the edge of the substrate and the outer support, and at the same time it effectively prevent the slip phenomenon at the substrate edge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Shin et al. KR-20200129766-A and Seo Jun Sung KR-20150133967-A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713